     Case 1:17-cv-00755-RAH-SMD Document 16 Filed 01/04/21 Page 1 of 1




            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DEDRIC JAMAR DEAN, # 197053,                 )
                                             )
      Petitioner,                            )
                                             )     CIVIL ACTION NO.
v.                                           )     1:17-cv-755-RAH-SMD
                                             )           [WO]
PHYLLIS J. BILLUPS, et al.,                  )
                                             )
      Respondents.                           )

                                    ORDER

      On November 25, 2020, the Magistrate Judge filed a Recommendation (Doc.

15) to which no timely objections have been filed. Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. 15) is ADOPTED; and

      (2) This case is DISMISSED with prejudice.

      A separate final judgment will be entered.

      DONE, this 4th day of January, 2021.


                                      /s/ R. Austin Huffaker, Jr.
                               R. AUSTIN HUFFAKER, JR.
                               UNITED STATES DISTRICT JUDGE
